Per Curiam.
In our opinion neither section 20 of the City Home Rule Law, providing that “ the proposed charter may contain such provisions or effect such results as may be made or effected by local law ” under the provisions of that law, nor chapter 867 of the Laws of 1934, as amended (Laws of 1935, chap. 292), providing that “ such charter shall set forth the structure of the city government and the manner in which it is to operate,” permits of any change in the general provisions of the Election Law relating to the selection of election officials or employees. (Cf. Browne v. City of New York, 241 N. Y. 96.)
The order should be affirmed.
Present ■ — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Order unanimously affirmed.